DETAILED ACTION
Status of the Application 
	Claims 1-27 are pending.
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	A preliminary amendment of claims 1-27 as submitted in a communication filed on 5/3/20211 is acknowledged. 

Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
	This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-7, 14, drawn in part to a ketoreductase that is a variant of the polypeptide of 	SEQ ID NO: 2 having at least 80% sequence identity with the polypeptide of SEQ ID NO: 2, or a 	catalyst comprising said ketoreductase.

Group II, claim(s) 8-14, drawn in part to a nucleic acid encoding a ketoreductase that is a variant 	of the polypeptide of SEQ ID NO: 2 having at least 80% sequence identity with the polypeptide 	of SEQ ID NO: 2, a host cell comprising said nucleic acid, a catalyst comprising said host cell, 	and a method to recombinantly produce a ketoreductase with said host cell.

Group III, claim(s) 15-25, drawn in part to a method for producing an alcohol or 1,3-butanediol, 	wherein said method requires a ketoreductase that is a variant of the polypeptide of SEQ ID NO: 	2 having at least 80% sequence identity with the polypeptide of SEQ ID NO: 2.

Group IV, claim(s) 26-27, drawn in part to a method for the resolution of racemic 1,3-butanediol, 	wherein said method requires a ketoreductase that is a variant of the polypeptide of SEQ ID NO: 	2 having at least 80% sequence identity with the polypeptide of SEQ ID NO: 2.

The inventions listed as Groups I-IV do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
According to PCT Rule 13.2, unity of invention exists only when the shared same or corresponding special technical feature is a contribution over the prior art.  The inventions listed as Groups I-IV do not relate to a single general inventive concept because they lack the same or corresponding special technical feature.  The technical feature linking Groups I-IV is a ketoreductase which is a variant of the polypeptide of SEQ ID NO: 2 having at least 80% sequence identity to the polypeptide of SEQ ID NO: 2,  which is shown by GenBank accession number WP_089998481 (7/29/2017) to lack novelty or inventive step since GenBank accession number WP_089998481 discloses a ketoreductase that has 91% sequence identity to the polypeptide of SEQ ID NO: 2 (91% = 226x100/249; SEQ ID NO: 2 has 249 amino acids) and substitutions at positions corresponding to positions 53, 114, 126 and 206 of the polypeptide of SEQ ID NO: 2 as recited in claim 3.  See alignment below.    Thus,  the technical feature does not make a contribution over the prior art and the claimed inventions do not meet the requirement of unity of invention under PCT Rule 13.2.
Query = SEQ ID NO:2  
Sbjct = WP_089998481

NW Score	Identities	Positives	Gaps
1167	        226/249(91%)	238/249(95%)	0/249(0%)

Query  1    MGILDNKVALVTGAGSGIGLAVAHSYAKEGAKVIVSDINEDHGNKAVEDIKAQGGEASFV  60
            MGIL NKVALVTGAGSGIGLAVAHSYAKEGAKVIVSDINE+HG +AVEDIKA GGEASFV
Sbjct  1    MGILANKVALVTGAGSGIGLAVAHSYAKEGAKVIVSDINEEHGKQAVEDIKAAGGEASFV  60

Query  61   KADTSNPEEVEALVKRTVEIYGRLDIACNNAGIGGEQALAGDYGLDSWRKVLSINLDGVF  120
            KADTS  EEVEALVK+TVEIYGRLDIACNNAGIGGEQAL GDYGLDSWRKVLS+NLDGVF
Sbjct  61   KADTSKAEEVEALVKKTVEIYGRLDIACNNAGIGGEQALTGDYGLDSWRKVLSVNLDGVF  120

Query  121  YGCKYELEQMEKNGGGVIVNMASIHGIVAAPLSSAYTSAKHAVVGLTKNIGAEYGQKNIR  180
            YGCKY+L+QMEKNGGGVIVNMASIHG VAAPLSSAYT+AKHAVVGLTKNIGAEYGQKNIR
Sbjct  121  YGCKYQLQQMEKNGGGVIVNMASIHGTVAAPLSSAYTTAKHAVVGLTKNIGAEYGQKNIR  180

Query  181  CNAVGPAYIETPLLESLTKEMKEALISKHPMGRLGKPEEVAELVLFLSSEKSSFMTGGYY  240
            CNAVGPAYIETPLLE++  +MK AL++KHPMGRLGKPEEVAELVLFLSSEKSSFMTG YY
Sbjct  181  CNAVGPAYIETPLLENMNGDMKNALVAKHPMGRLGKPEEVAELVLFLSSEKSSFMTGAYY  240

Query  241  LVDGGYTAV  249
            LVDGGYTAV
Sbjct  241  LVDGGYTAV  249

In addition to the election of one of Groups I-IV, Applicant is hereby requested to elect a single combination of modifications selected from the modifications X10 is V; X16 is R, K or N; X18 is V; X20 is Q; X22 is S; X30 is A; X35 is A; X38 is C, W, V or R; X39 is S; X42 is P, K, R, T or S; X46 is V or T; X52 is S, H or G; X53 is T; X54 is N; X60 is S or M; X64 is I; X65 is A or T; X73 is M; X78 is R; X80 is N or K; X86 is V; X93 is V; X94 is R, L, V, Q, K or A; X97 is K or R; X104 is K, R, P, T or H; X114 is V or S; X125 is F; X126 is S, T, A or V; X134 is K, H, T or R; X140 is V; X141 is I, N or T; X142 is S; X150 is Y, R, K, Q or N; X152 is Y; X153 is R, N, M, L or Q; X164 is I or L; X169 is H; X173 is D; X184 is T; X185 is C or A; X187 is G; X190 is D; X201 is A or E; X204 is D or N; X206 is A; X211 is S or N; X216 is R; X218 is S; X224 is S or T; X228 is A; X235 is V or I; X239 is A, S, D, T or P; and X244 is A, T or P, as listed in claim 4.  If there is more than one modification at a certain position, Applicant is requested to elect a single modification at that position.  For example, a single combination of modifications can be (i) X10V, X16R and X46V, (ii)  X10V, X16N, and X46T, or (iii) X10V, X16K, and X52S.  The single combination of modifications can be a single modification, such as X10V or X73V.  In addition, Applicant is also requested to elect a single sequence from SEQ ID NO: 4 , 6, 8, 10, 12, 14, 16, 18, 20, 22, 24, 26, 28, 30, 32, 34, 36, 38, 40, 42, 44, 46, 48, 50, 52, 54, 56, 58, 60, 62, 64, 66, 68, 70, 72, 74, 76, 78, 80, 82, 84, 86, 88, 90, 92, 94, 96, 98, 100, 102, 104, 106, 108, 110, 112, 114, 116, 118, 120, 122, 124, 126, 128, 130, 132, 134, 136, 138, 140, 142, 144, 146, 148, 150, 152, 154, 156, 158, 160, 162, 164, 166, 168, 170, 172, 174, 176, 178, 180, 182, 184, 186, 188, 190, 192, 194, 196, 198, 200, 202, 204, 206, 208, 210, 212, 214, 216, 218, 220, 222, 224, 226, 228, 230, 232, 234, 236, 238, 240, 242, 244, 246, 248, 250, 252, 254, 256, 258, 260, 262, 264, 266, 268, 270, 272, 274, 276, 278, 280, 282, 284, 286, 288, 290, 292, 294, 296, 298, 300, 302, 304, 306, 308, 310, 312, 314, 316, 318, 320, 322, 324, 326, 328, 330, and 332, as listed in claim 5.  If Applicant elects Group II, is further required to elect a single nucleotide sequence from SEQ ID NO: 1, 3, 5, 7, 9, 11, 13, 15, 17, 19, 21, 23, 25, 27, 29, 31, 33, 35, 37, 39, 41, 43, 45, 47, 49, 51, 53, 55, 57, 59, 61, 63, 65, 67, 69, 71, 73, 75, 77, 79, 81, 83, 85, 87, 89, 91, 93, 95, 97, 99, 101, 103, 105, 107, 109, 111, 113, 115, 117, 119, 121, 123, 125, 127, 129, 131, 133, 135, 137, 139, 141, 143, 145, 147, 149, 151, 153, 155, 157, 159, 161, 163, 165, 167, 169, 171, 173, 175, 177, 179, 181, 183, 185, 187, 189, 191, 193, 195, 197, 199, 201, 203, 205, 207, 209, 211, 213, 215, 217, 219, 221, 223, 225, 227, 229, 231, 233, 235, 237, 239, 241, 243, 245, 247, 249, 251, 253, 255, 257, 259, 261, 263, 265, 267, 269, 271, 273, 275, 277, 279, 281, 283, 285, 287, 289, 291, 293, 295, 297, 299, 301, 303, 305, 307, 309, 311, 313, 315, 317, 319, 321, 323, 325, 327, 329 and 331, as listed in claim 9.  
The Examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed a nonelected process invention  must require all the limitations of an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims.  Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.  Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Applicant is advised that any Internet email communication by the Examiner  has to be authorized by Applicant in written form.  See MPEP § 502.03 (II). Without a written authorization by Applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.  Sample written authorization language can be found in MPEP § 502.03 (II).   An Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications form (SB/439) can also be found at https://www.uspto.gov/patent/forms/ forms-patent-applications-filed-or-after-september-16-2012, which can be electronically filed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELIA M RAMIREZ, Ph.D., whose telephone number is (571) 272-0938.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert B. Mondesi, can be reached at (408) 918-7584.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-1600.


/DELIA M RAMIREZ/Primary Examiner, Art Unit 1652                                                                                                                                                                                                        


DR
September 10, 2022